    Case 0:21-cr-60078-RAR Document 13 Entered on FLSD Docket 03/31/2021 Page 1 of 1


      UNITED STATES DISTRICT COURT FOR SOUTHERN DISTRICT OF FLORIDA **CO URT ORDER/M INUTES**
               U.S.MAGISTRATE JUDGE JARED M.STRAUSS-FORT LAUDERDALE,FLORIDA (VIA ZOOM)

DEFT: LOUISYOUNGLOVE (J)#73092-004      CASENO: 21-60078-CR-RUIZ
AUSA: BROOKE LATTA (D.ZACCA DUTY AUSA)W AU Y: CIIA D M ASON W                    -


U SPO :                                                          V1OL
                                                                          :
                                                                              ZITU.S.C.â841
PROCEEDIN G:         ARR AIGNM ENT                               RECOM M ENDED BON D :


BOND/PTD HEARING HELD -yes/no                            COUNSEL APPOINTED:
BOND SET @:                                                      Tobecosignedby:

          A11standardconditions                                  /-/>
                                                                 ,                           , Fv S                  & .p
          Do notencumber propert
                               y.
           Surrenderand/ordonotobtain passports/travel
          docum ents.
           Rptto PTS asdirected / or- x'saweel
                                             dmonth by phone;-                I-
                                                                               lbtGulltïrplea entered
          x'saweek/month in person.                                           Ju>'   th:ldemanded
                                                                               *'&.'a k tw -c. o             s ed
          Random urinetestingby PretrialServices.                                                                         .r
          Treatmentasdeemednecessary.                                                                   --    tI1              l   .
           M aintain orseek full-timeemployment.

          No contactwith victims/witnesses.
Q         No firearms.
           ElectronicM onitoring.
                                .

Q          Travelextendedto:

Q          Other:

NEXTCOURTAPPEAM NCE:                    DATE:                    TI5IE:                      JUDGE:                 PIaACE:

REPORT RE
COUN SEL:
PTD/BOND
H EARIN G :
A RRAIG N OR REM OVAL:

PR ELIM /EXA M H R G


          3/31/21         TIME: 11:00AM FTL/TAPE/// (
                                                    V                           ,vs         Begin pxR:                             ,
                                      JMs-
    11***RECORDED BY ZOOM 310JUDGE HUNT'S COURTROOMAW
                                                                                                                                   Ip
WWWTHE TIM E FROM TODAY THROUG H THE RE-SCHEDULED DATE IS EXCLUDED FROM THE DEADLINE FOR TRIAL AS
COM PUTED UNDER THE SPEEDY TRIAL ACT ***(YESOR NO)DAR :                        .
                                                                              / #
                                                                                *YfJ//-
